DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11,13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Im, et al. (US 2018/0367714).
Regarding claim 1, Im discloses “2a movable portion comprising a carrier (Fig. 4, ref.# 1210) for carrying an optical member (Fig. 4, ref.# 1215) with an 3optical axis; and  4a fixed portion (Fig. 4, ref.# 1040 and Fig. 5, ref.# 1010), wherein the movable portion is movable relative to the fixed 5portion, and the fixed portion comprises a housing (Fig. 4, ref.# 1030) and a base (Fig. 5, ref.# 1010), the 6housing is disposed on the base, and the housing has:  7a top surface extending in a direction that is parallel to the optical axis (Fig. 4, ref.# 1030);  8and 9a side surface extending in a direction that is not parallel to the optical 10axis from an edge of the top surface (Fig. 4, ref.# 1030), wherein the side surface 11has a rectangular opening (Fig. 4, ref.# 1031).”
Regarding claim 2, Im discloses “wherein the 2base further comprises a barrier (Fig. 5, ref.# 1007) protruding towards the top surface, when viewed in a 3direction that is parallel to the optical axis, the barrier and the lengthwise side of the 4opening at least partially overlap, and a gap is formed between the barrier and the 5widthwise side of the opening (Fig. 5).”
Regarding claim 11, Im discloses “further 2comprising a light-shielding member disposed out of the housing, wherein when 3viewed in a direction that is parallel to the optical axis, the light-shielding member 4overlaps with a lengthwise side of the opening.” (Fig. 1 shows the case in which the camera module is inside may act as a light shielding member in front of the camera).
Regarding claim 13, Im discloses “wherein the 2carrier has a protruding portion extending towards the side surface in a direction that 3is substantially parallel to the optical axis, and when viewed in a direction that is 4perpendicular to the optical axis, the protruding portion is located on the lengthwise 5side of the opening.” (Fig. 11, ref.# 1213)
Regarding claim 14, Im discloses “wherein the 2fixed portion further comprises a frame disposed between the carrier and the housing, 3wherein the frame has a light-shielding structure protruding towards the base.” (Fig. 5, ref.# 1007)
Regarding claim 15, Im discloses “wherein 2when viewed in a direction that is parallel to the optical axis, the light-shielding 3structure at least partially overlaps with the lengthwise side of the opening, and a gap 4is formed between the light-shielding structure and a widthwise side of the opening.” (Fig. 5)
Regarding claim 20, Im discloses “an electromagnetic driving assembly for driving the movable portion to 3move relative to the fixed portion, wherein the electromagnetic driving assembly 4comprises a magnetic member and a coil, the magnetic member or the coil is disposed 5on the movable portion, and the other of the magnetic member or the coil is disposed on the fixed portion.” (paragraph 0110) (Fig. 4, ref.# 1141a, 1141b)
Allowable Subject Matter
Claims 3-10, 12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wahio, et al. (US 2022/0206248) teaches a lens module with a movable carrier, a fixed portion with a housing that a top surface and a side surface.
Wang, et al. (US 2022/0197010) teaches a lens module with a movable carrier, a fixed portion with a housing that a top surface and a side surface.
Lee, ta l. (US 11,269,194) teaches a lens module with a movable carrier, a fixed portion with a housing that a top surface and a side surface.
Shin, et al. (US 2021/0072495) teaches a lens module with a movable carrier, a fixed portion with a housing that a top surface and a side surface.
Weng, et al. (US 2021/0051248_ teaches a lens module with a movable carrier, a fixed portion with a housing that a top surface and a side surface.
Weng , et al. (US 2020/0225442) teaches a lens module with a movable carrier, a fixed portion with a housing that a top surface and a side surface.
Bachar, et al. (US 2019/0377155) teaches a lens module with a movable carrier, a fixed portion with a housing that a top surface and a side surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY E FULLER/Primary Examiner, Art Unit 2852     
                                                                                                                                                                                              July 5, 2022